Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

 A. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 8, 15,  the prior art as taught by Burton(US 20190026697 A1) and Gordon(US 20190044942 A1)  do not teach on render obvious the limitations recited in claims 1, 8, 15 , when taken in the context of the claims as a whole generating a composite feature vector representing the partial communication workflow, the composite feature vector being generated using a feature vector of each task of the one or more tasks of the communication workflow, and the feature vector of each task of the one or more tasks being generated by executing one or more machine-learning techniques using the one or more parameters that characterize the task; accessing a set of previously-executed partial communication workflows, each previously-executed partial communication workflow of the set of previously-executed partial communication workflows being represented by a structure, a composite feature vector, and a task outcome; selecting a subset of the set of previously-executed partial communication workflows, the subset of previously-executed partial communication workflows sharing a same structure with the partial communication workflow; determining, from the subset of previously-executed partial communication workflows, one or more previously-executed partial communication workflows that are similar to the partial communication workflow, the similarity being based on a comparison between the composite feature vector of each previously-executed partial 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
Chow, Dennis can be reached on ( 571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194